DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to Applicant’s amendment filed 6/6/22.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5, 7, 12, 19, and 25-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, the term “an upward direction” is indefinite as it is unclear how or where the curved members curve upward.  Further, as best understood by the Examiner, the curved members do not extend in downward and then upwards towards the central region.  Based on a review of the original disclosure, the curved members do not appear to extend as claimed.  As such, it is unclear what directions, bends or shape the curved members extend in, and what the term corresponds too.  Clarification is required. 
Regarding claim 7, the term “a port” is indefinite, as it is unclear if the term is attempting to state a port, and what it corresponds too, or if a typographical error has occurred and the term should state “part”.  As best understood by the Examiner the term refers to the latter.  Clarification is required. 
Regarding claim 12, the claim as a whole is indefinite.  Specifically, it is unclear how an arc can extend along a rear edge, while extending forward.  Clarification is required.
Regarding claim 19, the term “the rear edge” is indefinite as the term lacks antecedent basis in the claims and it is unclear what structure or component the recited “rear edge” corresponds to or is part of.  Clarification is required. 
Regarding claim 25, the claim as a whole is indefinite as it depends from cancelled claim 24.  As best understood by the Examiner the claim is interpreted to depend from claim 21.  Further, the term “the base” lacks antecedent basis in the claims.  Clarification is required.  
All other claims not specifically addressed above are rejected based on their dependency on a previously rejected claim.  
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 2, the term “and then extend in an upward direction from the bottom surface to the central region” lacks antecedent basis in the claims and as such is deemed new matter and must be removed.  Should Applicant traverse this finding, the Examiner respectfully requests citations and/or clarification showing where the curved members extend in a downward direction from the first and second ends to a bottom surface and then extend in an upward direction to the central region.  Correction is required. 
Claims 3-5 are rejected based on their dependency on a previously rejected claim. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 25 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  Specifically, the term “engages with a floor of a mouth” positively recites the mouth.  To overcome the rejection the Examiner suggests amending the term to recite “configured to engage with a floor of a mouth” or the like.  Correction is required. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-5, 7-16, 18-23, and 25-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jessop et al (US 20160008094 A1).
Regarding claims 1 and 8, Jessop et al discloses a dental retraction device (see Figs. 6-12a, 13a-18d) comprising: a right connection (216a); a left connection (216b) displaced from the right connection in the transverse direction; a first arced member (204) that extends between the right connection and the left connection; a second arced member that extends between the right connection and the left connection (206); and a tongue retractor (224a/b,227,226,234,236) at least partially positioned in a volume defined by the first arced member and the second arced member (see Figs); the retractor configured to be placed below a tongue of a user and position the tongue in an upwardly displaced configuration in which the tongue is disposed towards a top of a mouth of the user (e.g. configured to be used as such; flexible curved members and movement of the tongue would allow the device to be placed under the tongue and position the tongue upwardly, at least to some degree; for example the tongue can be pulled up and out of the way by the user, and the device placed in the mouth; no structure or function is recited prohibiting this use), the retractor comprising: a first curved member (224a); a second curved member (224b), the curved members extending substantially in a transverse direction towards one another to meet at a central region (e.g. at and around 227); a first engagement surface (234) extending between forward portions of the curved members (e.g. forward extent, 226; concave surface extends between and beyond forward portions; see Figs. 9, 11, 13a, 14a, 18a-d and citations above).  
Jessop et al additionally discloses wherein the first curved member includes a first end at a first connection region (e.g. where 224a meets 216a), the second curved member includes a second end at a second connection region (e.g. where 224b meets 216b); and the curved members extend in a downward direction from the first end and the second end to a bottom surface (e.g. as best understood by the Examiner the forward portions) and then extend in an upward direction from the bottom surface to the central regions (e.g. as best understood by the Examiner, see curvature of 224a/b extending to 226, as shown in Figs. 6, 7, 11, 12a, 14a; per claim 2); wherein one of more portions of the curved members between connection regions to the bottom surface are substantially planar (see Figs. 6, 11, 13a, 15a; extend in a plane at least to some degree) and one or more portions of the curved members between the bottom surface and the central region are substantially planar (see Figs. 6, 11, 13a, 15a; extend in a plane at least to some degree; per claim 3); wherein the one or more portions of the curved members between the connection regions and the bottom surface and the portions between the bottom surface and the central region are configured to engage a floor of a mouth of a user (e.g. configured to be used as such if so desired; Examiner notes that there is no structure listed in the claim that makes the instant device configured to engage a floor of a mouth, and the Examiner further notes that the curved members are flexible (see Figs. cited above; as is the tongue), and as such the device is configured to be positioned with tongue above the cross bar, and the tongue guard removed, thereby pressing the curved portions to engage the floor of the mouth, as required, see [0072]-[0077])); the first engagement surface is configured to contact a lower surface of a tongue of the user when placed in the mouth (e.g. at least at the distal tip, see citations and Figs above and explanation above; per claim 4); wherein the curved members are rotatably flexible at the first and second connection region (e.g. where they contact 216a/b) such that the central region is rotatable (see Figs and citations above, additionally see [0050], [0059]-[0060], [0093]; per claim 5); and wherein a sublingual buffer (e.g. 236 and central portion of 234 above 236, which extends above 226, see Figs; interpreted as “sublingual” as it is part of the structure (234) which extends under the tongue; at least at the distal tip, see citations above and Fig. 18c)  is located along a part of the forward portions of the curved members (e.g. at first engagement surface, see citations and Figs. above; per claim 7); wherein the sublingual buffer including a buffer thickness that is greater than thicknesses of remaining portions of the forward portions of the curved members (e.g. identified buffer is thicker than forward portions, as it projects through and above them, see Figs; per claim 26); and wherein the sublingual buffer is comprised at least partially of a first material and the curved members are comprised at least partially of a second material that is more rigid than the first material (see [0067], [0083], [0086]; per claim 27).
Regarding claim 9, Jessop discloses a dental retraction device (see Figs. 6-12a, 13a-18d), comprising: a first arced member (206) that extends between a right connection (216a) and a left connection (216b) that is displaced from the right connection in a transverse direction; a second arced member (204) that extends between the right connection and the left connection, the second arced member being angularly offset relative to the first arced member (see Fig. 8); and a tongue retractor (224a/b,227,226,234,236) including: a first end formed with the left connection (e.g. where 224b meets 216b); a second end formed with the right connection (e.g. where 224a meets 216a); a first curved member (224b) and a second curved member (224a) extending substantially in the transverse direction from the first and second ends to meet at a central region (e.g. at and around 227); a rear edge (e.g. rear surface of member 227 and 234) and a first engagement surface (e.g. rest of 234) extending between forward portions of the curved members (e.g. forward extent, 226; concave surface extends between and beyond forward portions), the first engagement surface being configured to engage a lower surface of a tongue of a user and position the tongue in an upwardly displaced configuration in which the tongue is disposed towards a top of a mouth of the user (see citations and explanation above in regards to claim 1).
Jessop additionally discloses wherein the first engagement surface includes curved portion that extends from the curved members to the central region (e.g. curve of 234, see citations and Figs above; per claim 10); wherein: the first engagement surface is arced along the rear edge (see citations and Figs above; at least in one dimension) in a downward direction towards the curved members (e.g. outer circumference of 236 where it meets 234; 234 slopes downwards towards 236, which receives curved members); and the first engagement surface is arced between the central region and the rear edge (see citations and Figs above) and is curved in a direction away from the curved members (e.g. at least at distal tip, curves towards and around tip of tongue, away from curved members; per claim 11); wherein the arc along the rear edge extends forward of the first arced member (e.g. extends downward toward member 206; when viewed from back) and includes a curvature sized and configured to at least substantially correspond to a shape of an underside of a tongue (at least to some degree, as the tongue is flexible, and the surface is sized and shaped to hold part of the tongue; see citations and Figs above; at least at distal tip; per claim 12); further comprising a sublingual buffer (e.g. as explained above in regards to claim 1, see above) located along a part of the forward portions of the curved members (see explanation above; per claim 13); wherein a portion of the curved members is substantially planar (see explanation and Figs. above) and angled in a rearward direction from the central region to the left connection and the right connection to engage a floor of a mouth of a user (see Figs. 7, 11, 12a, 15a; capable to be used as such if so desired; Examiner notes that there is no structure listed in the claim that makes the instant device configured to engage a floor of a mouth, and the Examiner further notes that the curved members are flexible (see Figs. cited above), and as such the device is configured to be positioned with tongue above the cross bar, and the tongue guard removed or retained therein, thereby pressing the curved portions to engage the floor of the mouth, as required, see [0072]-[0077]); per claim 14); wherein the portion that is substantially planar includes: one or more portions of the curved members between the right connection and the left connection and a bottom surface (e.g. forward regions and/or bottom surfaces of curved members); or one or more portions of the curved members between the bottom surface and the central region (see explanation, citations and Figs above; per claim 15); and wherein the tongue retractor is configured such that the curved members are rotatably flexible relative to the left connection and the right connection (see citations and explanation above; per claim 16).  
 Regarding claim 18 Jessop discloses a dental retraction device (see Figs. 6-12a and 13a-18d) configured for placement in a mouth of a user (see Figs), the dental retraction device comprising: a right connection (216a); a left connection (216b) that is displaced from the right connection in a transverse direction; a mandible member (206) formed with the right connection on a first end and with the left connection on a second end, the mandible member extending in a forward direction from the left connection and the right connection (see Figs); a maxilla member (204) formed with the right connection on a first end and with the left connection on a second end, the maxilla member extending in a forward direction from the left connection and the right connection (see Figs); and a tongue retractor (224a/b,227,226,234,236) formed with the right connection and the left connection (e.g. connected thereto) and biased at a particular rotational position relative to the mandible member (see Figs; initial position that retractor returns to and is situated at after collapsing), the tongue retractor configured for placement below a tongue of the user to raise the tongue away from the mandible member and towards the maxilla member and position the tongue in an upwardly displaced configuration in which the tongue is disposed towards a top of a mouth of the user (e.g. at least at distal tip of tongue; implicitly raises tongue at least corresponding to thickness of material which surrounds and supports tongue, see citations above; additionally see Fig. 18c showing raising of the tongue being permitted, the device supporting the raising; further see explanation above in regards to claim 1 addressing the functional limitations), the tongue retractor including curved members (224a/b) and a first engagement surface (234) extending between at least a portion of an arch-shaped region created by the curved members (e.g. between 226 and 227; see citations, Figs. and explanations above in regards to claim 1).  
Jessop additionally discloses wherein a first curved member (224a) and a second curved member (224b) extend substantially in a transverse direction towards one another to meet at the central region (see Figs); a portion of the curved members is substantially planar and angled in a rearward direction from the central region to the left connection and the right connection to engage a floor of a mouth of a user (see citations and explanations above; configured to be used as such); and an arc along the rear edge (e.g. rear surface of 224a/b and 234) extends forward of the maxilla member and includes a curvature that at least substantially corresponds to a shape of an underside of a tongue (see Figs., citations, and explanation above; forward of maxilla member at least in part; curvature corresponds to shape of an underside of tongue, at least in part since tongue is flexible and can rest on top of 224a/b or 234 and/or inside 234 at rear edge; per claim 19); and further comprising a sublingual buffer (as explained above in regards to claim 1) located along a part of the curved members (see citations and Figs. above; per claim 20).  
Regarding claim 21, Jessop discloses a tongue retractor (see Figs. 6-12a, 13a-18d) sized and configured to be positioned below a tongue of a user to position the tongue in an upwardly displaced configuration in which the tongue is disposed towards a top of a mouth of the user (see citations and explanation above regarding the functional language as explained in regards to claim 1 and all other relevant claims, as explained above), comprising: a transpalatal element (224a/224b) comprising a cradle (between 226/227) positioned between flexible regions (224a/b form flexible regions, see citations above), the cradle comprising: curved members extending from the flexible regions to an apex (226) forming an arch- shaped region (see Figs); and a first engagement surface (234) extending between the curved members across at least a portion of the arch-shaped region (via 236 and portion of 234 above 236 and projecting through 226/227 area; see Figs., citations and explanation above).  Jessop additionally discloses wherein the first engagement surface further comprises a rear edge having a thickness greater than that of the first engagement surface (see increased thickness formed by portion adjacent and above 236 in Fig. 9 and 11; interpreted as part of “rear edge”; per claim 22); wherein the first engagement surface is sized and configured to substantially correspond to a shape of an underside of a tongue such that the tongue is readily received and stabilized therein (e.g. at least at the distal tip of the tongue, see citations, Figs. and explanation above; per claim 23); and wherein the flexible regions enable movement of the cradle in response to downward pressure such that the base of the cradle engages with a floor of a mouth to stabilize and support the tongue (capable of being used as such, due to the flexibility of flexible regions and engagement of tongue with cradle via 234, and flexibility of the tongue; see explanation and citations above; per claim 25).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Jessop et al (US 20160008094 A1).
Regarding claim 6, Jessop teaches all the features of the claimed invention, but does not teach that the curved members are integrally formed with the first engagement surface as required.
However, it is noted that such modification would merely involve forming formerly separable structures into an integral construction, which has been held to be within the skill of the ordinary artisan.  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the device of Jessop to include an integral construction of the curved members and first engagement surface, as such modification would merely involve making formerly separable components into an integral structure, which has been held to be within the skill of the ordinary artisan (see In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965)).  The Examiner notes that although Jessop teaches a preferred embodiment with a separable structure for desired reasons, one of ordinary skill would recognize other beneficial reasons for providing an integral construction, such as preventing choking/loss of components in the mouth or throat, or reducing manufacturing costs and improving ease of manufacture.  Further, merely because the prior art teaches a specific embodiment is preferred (e.g. separable construction), it does not exclude the less preferred embodiment (e.g. integral construction; Examiner notes such embodiment is still encompassed/permitted by the prior art since it merely states that the device “may” be separable) and does not mean it teaches away from the embodiment that is not preferred.  
Response to Arguments
Applicant's arguments filed 6/6/22 have been fully considered but they are not persuasive and additionally do not address the new grounds of rejection/interpretation above necessitated by Applicant’s amendments. 
Briefly, it is noted that Applicant argues that the prior art device is not capable of being placed below a tongue of a user and position the tongue in an upwardly displaced configuration in which the tongue is disposed towards a top of a mouth of the user as required.  However, the Examiner disagrees.  First, the Examiner notes that the user’s tongue can be positioned inside 234, and as such the part of 234 which goes below the tongue would be positioned below the tongue and position the tongue in an upwardly displaced configuration in which the tongue is disposed towards a top of the mouth, at the very least, by the thickness of the material of 234, as compared to when the tongue is merely resting on the floor of the mouth.  That is, inserting the tongue into 234, places a thickness of material 234 underneath the tongue, raising it, at least to some degree, upwards and towards the top of the mouth, meeting the limitations of the claims.  Further, as explained above, both the tongue and the portions 224a/b and 234 are flexible, and as such, the tongue could be moved up by the user, the device placed, and then the tongue rested on the top of 224a/b and 234.  Similarly, 224a/b and 234 could be manipulated to be placed below the tongue at least to some degree, also meeting the functional limitations of the claims.  Additionally the Examiner notes that the rear inside edge of 234 is adapted to the shape of the tongue since it is retained therein, and the outside rear edge of 234/224a/b is also adapted to the shape of the tongue since it can be retained thereon and both the tongue and material of the device is flexible, and sine the outer shape of device can provide a surface of support for the tongue.  
The Examiner notes that no particular structure or limitations are provided in the claims which would prohibit this interpretation or prohibit the device of Jessop from performing the claimed functional language.  Still further, Applicant has not provided any specific arguments as to how or why the Jessop device would be incapable of achieving the claimed functional language and does not address the specifics of the explanation above.  Therefore, Applicant’s arguments have been fully considered but, respectfully, are not persuasive.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached PTO892 form.  US 20130068235 teaches a similar tongue retracting device.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD MORAN whose telephone number is (571)270-5349. The examiner can normally be reached Monday-Friday 7 AM-4 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EDWARD MORAN/Primary Examiner, Art Unit 3772